Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20150106007 A1) in view of Bailey et al (US 20110043378 A1).
In regards to claim 1, Matsumura teaches a method for detecting a vehicle queue length, comprising obtaining vehicle information of each vehicle on a lane section to be detected a first preset time period before a point when the traffic light turns green (Paragraphs 35; Figures 5A-D), the vehicle information comprising a position, speed and a collection time point (Paragraph 61).  Matsumura further teaches determining at least one vehicle that has a static position and a static point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period (Paragraph 63).  
Matsumura fails to teach obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected.
Bailey on the other hand teaches obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraphs 12, 16, 149).  

In regards to claim 3, Matsumura modified teaches before the time point when the traffic light turns green, receiving vehicle information reported by at least one vehicle within a preset distance range in real time, the vehicle 25information being reported when a speed of the at least one vehicle is less than a first speed threshold, the vehicle information reported comprising ego vehicle information of each of the at least one vehicle, or comprising the ego vehicle information of each of the at least one vehicle and surrounding vehicle information of each of the at least one vehicle, and the lane section to be detected being within the preset distance range; and 19Docket No. 707616 determining the vehicle information of each vehicle on the lane section to be detected based on the vehicle information reported by the at least one vehicle within the preset distance range (Paragraphs 35, 36).
In regards to claim 4, Matsumura modified teaches determining the at least one vehicle that has the static 5position and the static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period comprises: for each vehicle on the lane section to be detected, determining whether first vehicle information comprising a speed of zero exists in respective pieces of vehicle information of the vehicle in the first preset time period (Paragraph 35); and 10in response to an existence of the first vehicle information, determining a position in the first vehicle information as the static position of the vehicle, and determining a time point in the first vehicle information as the static time point of the vehicle (Paragraph 61).
In regards to claim 6, Matsumura modified via Bailey teaches allocating time for the traffic light corresponding to the lane section to be detected based on the vehicle queue length on the lane section to be detected (Paragraph 149)
In regards to claim 7, Matsumura teaches an electronic device comprising at least one processing device (Paragraph 49), and a storage/memory connected in communication with the at least one processor, and when the instruction is executed by at least one processing device (Paragraph 49) configured to perform a method for detecting a vehicle queue length, comprising obtaining vehicle information of each vehicle on a lane section to be detected a first preset time period before a point when 
Matsumura fails to teach obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected.
Bailey on the other hand teaches obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraphs 12, 16, 149).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bailey’s teaching with Matsumura’s teaching in order to optimize the steady flow of traffic safely.
In regards to claim 9, Matsumura modified teaches before the time point when the traffic light turns green, receiving vehicle information reported by at least one vehicle within a preset distance range in real time, the vehicle 25information being reported when a speed of the at least one vehicle is less than a first speed threshold, the vehicle information reported comprising ego vehicle information of each of the at least one vehicle, or comprising the ego vehicle information of each of the at least one vehicle and surrounding vehicle information of each of the at least one vehicle, and the lane section to be detected being within the preset distance range; and 19Docket No. 707616 determining the vehicle information of each vehicle on the lane section to be detected based on the vehicle information reported by the at least one vehicle within the preset distance range (Paragraphs 35, 36).
In regards to claim 10, Matsumura modified teaches determining the at least one vehicle that has the static 5position and the static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period comprises: for each vehicle on the lane section to be detected, determining whether first vehicle information comprising a speed of zero exists in 
In regards to claim 12, Matsumura modified via Bailey teaches allocating time for the traffic light corresponding to the lane section to be detected based on the vehicle queue length on the lane section to be detected (Paragraph 149).
In regards to claim 13, Matsumura teaches a non-transitory computer readable storage medium having a computer instruction stored thereon, wherein the computer instruction is configured (Paragraph 49) to cause a computer to perform a method for detecting a vehicle queue length, comprising obtaining vehicle information of each vehicle on a lane section to be detected a first preset time period before a point when the traffic light turns green (Paragraphs 35; Figures 5A-D), the vehicle information comprising a position, speed and a collection time point (Paragraph 61).  Matsumura further teaches determining at least one vehicle that has a static position and a static point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period (Paragraph 63).  
Matsumura fails to teach obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected.
Bailey on the other hand teaches obtaining traffic light information in response to determining that a traffic light turns green as well as determine a vehicle queue length on the lane section to be detected based on at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraphs 12, 16, 149).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bailey’s teaching with Matsumura’s teaching in order to optimize the steady flow of traffic safely.
In regards to claim 15, Matsumura modified teaches before the time point when the traffic light turns green, receiving vehicle information reported by at least one vehicle within a preset distance range 
In regards to claim 16, Matsumura modified teaches determining the at least one vehicle that has the static 5position and the static time point on the lane section to be detected based on the vehicle information of each vehicle in the first preset time period comprises: for each vehicle on the lane section to be detected, determining whether first vehicle information comprising a speed of zero exists in respective pieces of vehicle information of the vehicle in the first preset time period (Paragraph 35); and 10in response to an existence of the first vehicle information, determining a position in the first vehicle information as the static position of the vehicle, and determining a time point in the first vehicle information as the static time point of the vehicle (Paragraph 61).
In regards to claim 18, Matsumura modified via Bailey teaches allocating time for the traffic light corresponding to the lane section to be detected based on the vehicle queue length on the lane section to be detected (Paragraph 149)

Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20150106007 A1) in view of Bailey et al (US 20110043378 A1) as applied to claim 1, 7 and 13 above, and further in view of Liang (US 20090167561 A1).
In regards to claim 2, Matsumura modified teaches determining the vehicle queue length on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraph 61).  
However, Matsumura modified fails to teach determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected.

It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
In regards to claim 8, Matsumura modified teaches determining the vehicle queue length on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraph 61).  
However, Matsumura modified fails to teach determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected.
Liang on the other hand teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, such that determining the vehicle queue length on the lane section to be detected based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
In regards to claim 14, Matsumura modified teaches determining the vehicle queue length on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected (Paragraph 61).  
However, Matsumura modified fails to teach determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected.

It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.

Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20150106007 A1) in view of Bailey et al (US 20110043378 A1)  as applied to claim 1, 7, 13 above, and further in view of Bell et al. (US 20100045488 A1) and Liang (US 20090167561 A1).
In regards to claim 5, Matsumura modified teaches receiving vehicle information reported by at least one vehicle within a preset distance 15range in real time in a second preset time period after the time point when the traffic light turns green (Paragraph 36).
Matsumura modified fails to teach determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle.  
Bell on the other hand teaches determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle (Paragraphs 26, 33).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bell’s teaching with Matsumura modified’s teaching in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
Furthermore, Matsumura modified fails to teach determining the vehicle queue length on the lane section to be detected based on the 25position of the first queuing vehicle and an updated position of the last queuing vehicle.  
Liang on the other hand teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
In regards to claim 11, Matsumura modified teaches receiving vehicle information reported by at least one vehicle within a preset distance 15range in real time in a second preset time period after the time point when the traffic light turns green (Paragraph 36).
Matsumura modified fails to teach determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle.  
Bell on the other hand teaches determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle (Paragraphs 26, 33).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to 
Furthermore, Matsumura modified fails to teach determining the vehicle queue length on the lane section to be detected based on the 25position of the first queuing vehicle and an updated position of the last queuing vehicle.  
Liang on the other hand teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.
In regards to claim 17, Matsumura modified teaches receiving vehicle information reported by at least one vehicle within a preset distance 15range in real time in a second preset time period after the time point when the traffic light turns green (Paragraph 36).
Matsumura modified fails to teach determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle.  
Bell on the other hand teaches determining whether an incoming queuing vehicle exists on the lane section to be detected based on the vehicle information received in real time, the incoming queuing vehicle having a static position and a static time point, or the incoming queuing vehicle having a 20low-speed position corresponding to a speed lower than a second speed threshold; in response to an existence of the incoming queuing vehicle, updating the position of the last queuing vehicle based on the static position or the low-speed position of the incoming queuing vehicle (Paragraphs 26, 33).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to 
Furthermore, Matsumura modified fails to teach determining the vehicle queue length on the lane section to be detected based on the 25position of the first queuing vehicle and an updated position of the last queuing vehicle.  Liang on the other hand teaches determining a first queuing vehicle and a last queuing vehicle on the lane section to be detected based on the at least one vehicle that has the static position and the static time point on the lane section to be detected, based on a position of the first queuing vehicle and a position of the last queuing vehicle (Paragraph 13).  
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Liang’s teaching with Matsumura modified in order to account traffic congestion and further effectively alleviate the said suggestion accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685